DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lindauer et al. (US 2012/0323133) in view of Lyman et al. (US 2020/0160980).
Regarding claim 1, Lindauer teaches a method comprising: acquiring electrocardiographic data (ECG data) (e.g. ¶¶ 39); determining a diagnosis based on the ECG data using a hybrid system, wherein the hybrid system comprises a rule-based system and one or more deep neural networks, including: determining a first preliminary diagnosis based on the ECG data using the rule-based system (e.g. ¶¶ 41 - beat classifier 48 compares each new beat with previous beats and classifies beats as normal (regular) or abnormal (irregular) for the individual undergoing diagnosis); mapping the first preliminary diagnosis to a second preliminary diagnosis using a decision network of the one or more deep neural networks (e.g. ¶¶ 65-66 – “The dashed cross-hatching of the V3 lead column represents a different color or shading that indicates to the viewer that this lead value is missing from the data set but has been estimated based on other lead data. In this example the level of the shading of the V3 column is an average or interpolation of the adjacent (V2 and V4) lead values. The build-up of the shaded columns again points to the culprit artery, and with a display that shows the viewer that the V3 lead data was missing and has been estimated.”); and determining the diagnosis based on the ECG data and the second preliminary diagnosis using the rule-based system (e.g. ¶¶ 44 – “The cardiologist is then informed of the identity of the culprit artery as by identifying it in the ECG report, visually on a screen, on a display of ECG traces, audibly, or by other output means. The other inventors have developed an inventive display technique…”); and displaying the diagnosis via a display device (e.g. Figs 20-22; ¶¶ 38 – “processed ECG information is then displayed on an image display or printed in an ECG report by an output device 28”; etc.; ¶¶ 63 – “exemplary polar diagrams for a patient with inferoposterior myocardial infarction” – where the examiner notes that the descriptions of the figures clearly indicate a mapping of the diagnosis to the type of visual or graphical display it would provide as an indication of the diagnosis).  Lindauer fails to expressly disclose mapping the ECG data to a plurality of features using a convolutional neural network of the one or more deep neural networks and using those plurality of features to map to a second preliminary diagnosis as claimed.  In the same field of endeavor, Lyman discloses the mapping of ECG data to a plurality of features using convolutional neural networks in order to provide an effective diagnosis (e.g. ¶¶ 254, 274-278, 139, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the convolutional neural network mapping as taught by Lyman, into the device of Lindauer, in order to improve the device by applying a more advanced algorithm analysis of the ECG signals.
Regarding claims 2-3, Lindauer fails to expressly disclose a convolutional neural network with a plurality of convolutional layers; however, in the same field of endeavor, Lyman discloses the use of convolutional layers as expounded above.
Regarding claim 4, Lindauer discloses the rule-based system comprises a feature extractor and a decision tree, wherein the feature extractor is configured to determine a plurality of features of the ECG data, and wherein the decision tree comprises hard-coded expert diagnostic criteria (e.g. ¶¶ 41 –the rule-based system to be the filtering and delineation process of specifically the QRS – Fig. 6, #44).
Regarding claims 6-7, Lindauer discloses mapping the ECG data and the second preliminary diagnosis to the diagnosis using the one or more deep neural networks and receiving at an input layer of a decision network both the plurality of features and the first preliminary diagnosis (e.g. ¶¶ 65-66 – where the examiner considers the predictive estimation of the specific lead to meet the claimed mapping with the decision network including the calculations required to predict the data values based on the other lead values).

Allowable Subject Matter
Claims 9-19 and allowed.
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792